1                                    UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     LAKEVIEW LOAN SERVICING, LLC,                           )
4
                                                             )
5
                             Plaintiff,                      )        Case No.: 2:16-cv-01648-GMN-CWH
             vs.                                             )
6                                                            )                         ORDER
     SFR INVESTMENTS POOL 1, LLC, et al.,                    )
7                                                            )
                             Defendant.                      )
8
                                                             )
9

10           Pending before the Court is the Motion for Summary Judgment, (ECF No. 62), filed by
11   Plaintiff PHH Mortgage Corporation. 1 Defendant SFR Investments Pool 1, LLC (“SFR”) filed
12   a Response, (ECF No. 64), and Plaintiff filed a Reply, (ECF No. 66). Also pending before the
13   Court is SFR’s Motion for Summary Judgment, (ECF No. 70). Plaintiff filed a Response, (ECF
14   No. 76), and SFR filed a Reply, (ECF No. 77).
15           For the reasons discussed below, Plaintiff’s Motion for Summary Judgment is DENIED
16   and SFR’s Motion for Summary Judgment is GRANTED. 2
17   I.      BACKGROUND
18           This case arises from the non-judicial foreclosure on real property located at 8909 Topaz
19   Springs Court, Las Vegas, Nevada 89149 (the “Property”). (Compl. ¶ 21, ECF No. 1). In 2008,
20   Andrew E. Cato (“Cato”) purchased the Property by way of a loan in the amount of
21   $130,752.00 secured by a deed of trust (“DOT”) recorded on December 30, 2008. (Id. ¶¶ 22–
22
     1
       The initial plaintiff in this action, PHH Mortgage Corporation, moved to substitute Lakeview Loan Servicing,
23   LLC in its place as the real party in interest. (Mot. to Substitute, ECF No. 55); (see also Order Granting Mot. to
     Substitute, ECF No. 63). For ease of presentation, the Court will refer to PHH Mortgage Corporation and
24   Lakeview Loan Servicing, LLC interchangeably as “Plaintiff.”
     2
       On April 9, 2018, SFR filed a Countermotion for Relief Under Federal Rule of Procedure 56(d), (ECF No. 65).
25   However, on June 6, 2018, SFR filed a Motion for Summary Judgment, (ECF No. 70). Because this Order
     denies Plaintiff’s Motion for Summary Judgment and grants SFR’s Motion for Summary Judgment, SFR’s
     Countermotion for Relief Under Federal Rule of Procedure 56(d), is DENIED as moot.

                                                       Page 1 of 12
1    23); (DOT, Ex. 2 to Pl.’s Mot. Summ. J. (“MSJ”), ECF No. 62-2). The loan and the DOT were
2    guaranteed by the Department of Veteran’s Affairs (“VA”) via its VA Home Loan Guaranty
3    program. (Compl. ¶ 24–25); (see Note, Ex. 4 to Pl.’s MSJ, ECF No. 62-4); (see also VA
4    Guaranty Certificate, Ex. 5 to Pl.’s MSJ, ECF No. 62-5). Further, the DOT identifies USAA
5    Federal Savings Bank (“USAA”) as the lender, and Mortgage Electronic Registration Systems,
6    Inc. (“MERS”) as nominee-beneficiary. (See DOT, Ex. 2 to Pl.’s MSJ); (Compl. ¶ 23).
7           Upon Cato’s failure to stay current on payment obligations, Centennial Park HOA
8    (“HOA”), through its agent Absolute Collection Services, LLC, recorded a Notice of
9    Delinquent Assessment against the Property on August 1, 2011. (See Lien Notice, Ex. 6 to Pl.’s
10   MSJ, ECF No. 62-6). On December 1, 2011, HOA recorded a Notice of Default and Election
11   to Sell to satisfy the delinquent assessment lien. (See Default Notice, Ex. 7 to Pl.’s MSJ, ECF
12   No. 62-7). A Notice of Trustee’s Sale was recorded against the Property on March 23, 2012,
13   and a non-judicial foreclosure occurred on July 17, 2012, through which SFR acquired its
14   interest in the Property. (See Compl. ¶ 33); (Notice of Sale, Ex. 8 to Pl.’s MSJ, ECF No. 62-8).
15   SFR recorded a foreclosure deed on July 19, 2012. (Compl. ¶ 35); (Foreclosure Deed, Ex. A-12
16   to SFR’s MSJ, ECF No. 70-1). On April 12, 2013, MERS assigned the DOT to Plaintiff.
17   (Assignment, Ex. 3 to Pl.’s MSJ, ECF No. 62-3).
18          On July 13, 2016, Plaintiff filed its Complaint containing claims against SFR for quiet
19   title, declaratory relief, and unjust enrichment. (Compl. ¶¶ 45–84). SFR subsequently filed
20   crossclaims and counterclaims against Plaintiff and Cato, respectively, for “declaratory
21   relief/quiet title,” and injunctive relief. (See Answer ¶¶ 38–51, ECF No. 15).
22   II.    LEGAL STANDARD
23          The Federal Rules of Civil Procedure provide for summary adjudication when the
24   pleadings, depositions, answers to interrogatories, and admissions on file, together with the
25   affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant


                                                Page 2 of 12
1    is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that
2    may affect the outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
3    (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable
4    jury to return a verdict for the nonmoving party. See id. “Summary judgment is inappropriate if
5    reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict
6    in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th
7    Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A
8    principal purpose of summary judgment is “to isolate and dispose of factually unsupported
9    claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
10          In determining summary judgment, a court applies a burden-shifting analysis. “When
11   the party moving for summary judgment would bear the burden of proof at trial, it must come
12   forward with evidence which would entitle it to a directed verdict if the evidence went
13   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing
14   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.
15   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In
16   contrast, when the nonmoving party bears the burden of proving the claim or defense, the
17   moving party can meet its burden in two ways: (1) by presenting evidence to negate an
18   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
19   party failed to make a showing sufficient to establish an element essential to that party’s case
20   on which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–
21   24. If the moving party fails to meet its initial burden, summary judgment must be denied and
22   the court need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co.,
23   398 U.S. 144, 159–60 (1970).
24          If the moving party satisfies its initial burden, the burden then shifts to the opposing
25   party to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v.


                                                 Page 3 of 12
1    Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,
2    the opposing party need not establish a material issue of fact conclusively in its favor. It is
3    sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the
4    parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
5    Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid
6    summary judgment by relying solely on conclusory allegations that are unsupported by factual
7    data. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go
8    beyond the assertions and allegations of the pleadings and set forth specific facts by producing
9    competent evidence that shows a genuine issue for trial. See Celotex Corp., 477 U.S. at 324.
10   At summary judgment, a court’s function is not to weigh the evidence and determine the truth
11   but to determine whether there is a genuine issue for trial. See Anderson, 477 U.S. at 249. The
12   evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn in
13   his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not
14   significantly probative, summary judgment may be granted. See id. at 249–50.
15   III.   DISCUSSION
16          Plaintiff moves for summary judgment on its quiet title and declaratory relief claims,
17   asserting that the DOT survived because the foreclosure was conducted pursuant to a facially
18   unconstitutional statute. (Pl.’s MSJ 4:16–6:15, ECF No. 62). Plaintiff further argues that the
19   foreclosure sale cannot extinguish a loan guaranteed by the VA because federal law preempts
20   NRS Chapter 116. (Id. 6:16–8:27). Furthermore, Plaintiff contends that SFR purchased a mere
21   lien interest in the Property, thus title did not transfer to SFR. (Id. 9:1–26).
22          SFR seeks judgment in the form of a declaration that it is the title holder to the Property.
23   (SFR’s MSJ 2:23–3:1, ECF No. 70). SFR asserts that Plaintiff’s quiet title claim is barred by
24   the applicable statute of limitations and that, even if timely, it cannot survive because Plaintiff
25   is without standing to bring the claim. (Id. 7:20–10:26, 14:15–16:16); (see also SFR’s Resp.


                                                  Page 4 of 12
1    3:20–7:19, ECF No. 64). SFR further argues that Bourne Valley Court Trust v. Wells Fargo
2    Bank, N.A., 832 F.3d 1154 (9th Cir. 2016) has been superseded and has never been dispositive.
3    (SFR’s MSJ 11:1–13:2). Lastly, SFR argues that Plaintiff’s unjust enrichment claim fails as a
4    matter of law because Plaintiff does not have admissible evidence showing that a benefit was
5    conferred and appreciated by SFR. (Id. 24:23–25:8). The Court will address the parties’
6    arguments in turn.
7       A. Constitutionality of NRS Chapter 116
8           In Bourne Valley, the Ninth Circuit held that NRS 116.3116’s notice provisions violated
9    lenders’ due process rights because the scheme “shifted the burden of ensuring adequate notice
10   from the foreclosing homeowners’ association to a mortgage lender.” Bourne Valley Court Tr.
11   v. Wells Fargo Bank, NA, 832 F.3d 1154, 1159 (9th Cir. 2016). The Ninth Circuit, interpreting
12   Nevada law, declined to embrace the appellant’s argument that NRS 107.090, read into NRS
13   116.31168(1), mandates that HOAs provide notice to lenders even absent a request. Id.
14   Accordingly, the absence of mandatory notice provisions rendered the statutory scheme facially
15   unconstitutional. Id. at 1158–60.
16          Bourne Valley’s construction of Nevada law is “only binding in the absence of any
17   subsequent indication from the [Nevada] courts that [the Ninth Circuit’s] interpretation was
18   incorrect.” Owen v. United States, 713 F.2d 1461, 1464 (9th Cir. 1983). “[W]here the
19   reasoning or theory of . . . prior circuit authority is clearly irreconcilable with the reasoning or
20   theory of intervening higher authority, [a court] should consider itself bound by the later
21   controlling authority . . . .” Miller v. Gammie, 335 F.3d 889, 892–93 (9th Cir. 2003). “[A]
22   [s]tate’s highest court is the final judicial arbiter of the meaning of state statutes.” Sass v.
23   California Bd. of Prison Terms, 461 F.3d 1123, 1129 (9th Cir. 2006) (citing Gurley v. Rhoden,
24   421 U.S. 200, 208 (1975)); see also Knapp v. Cardwell, 667 F.2d 1253, 1260 (9th Cir. 1982)
25




                                                  Page 5 of 12
1    (“State courts have the final authority to interpret, and, where they see fit, to reinterpret the
2    states’ legislation.”).
3            In SFR Invs. Pool 1, LLC v. Bank of New York Mellon, the Nevada Supreme Court
4    expressly declined to follow Bourne Valley and held that NRS 107.090 is incorporated into
5    NRS 116.31168, thus requiring that HOAs “provide foreclosure notices to all holders of
6    subordinate interests, even when such persons or entities did not request notice.” 422 P.3d
7    1248, 1253 (Nev. 2018) (en banc). As this Court previously explained, the Nevada Supreme
8    Court’s holding is clearly irreconcilable with the Ninth Circuit’s finding of unconstitutionality
9    because the Ninth Circuit premised its conclusion on NRS Chapter 116’s lack of mandatory
10   notice provisions. Christiana Tr. v. SFR Invs. Pool 1, LLC, No. 2:16-cv-00684-GMN-CWH,
11   2018 WL 6603643, at *3 (D. Nev. Dec. 17, 2018). Because the Nevada Supreme Court has
12   since interpreted NRS Chapter 116 as mandating notice, the rationale underlying the Bourne
13   Valley decision no longer finds support under Nevada law. See Rodriguez v. AT&T Mobility
14   Servs. LLC, 728 F.3d 975, 979 (9th Cir. 2013) (recognizing that cases are “clearly
15   irreconcilable” where the “relevant court of last resort . . . undercut[s] the theory or reasoning
16   underlying the prior circuit precedent.”); see, e.g, Toghill v. Clarke, 877 F.3d 547, 556–60 (4th
17   Cir. 2017).
18           In sum, Bourne Valley’s holding that NRS Chapter 116 is facially unconstitutional is
19   clearly irreconcilable with the Nevada Supreme Court’s subsequent pronouncement. Because
20   the Nevada Supreme Court has final say on the meaning of Nevada statutes, Bourne Valley is
21   no longer controlling authority with respect to NRS 116.3116’s notice provisions and,
22   consequently, its finding of facial unconstitutionality. Accordingly, to the extent Plaintiff, in its
23   instant Motion, seeks to prevail based upon Bourne Valley, the Court rejects this theory. 3
24

25   3
       Because the Court decides that Bourne Valley is not applicable, the Court need not address SFR’s argument
     regarding Plaintiff’s Article III standing to make a due process challenge under NRS Chapter 116, or its
     argument that Bourne Valley has been superseded.

                                                     Page 6 of 12
1        B. VA Home Loan Guaranty
2           Plaintiff argues that enforcing NRS Chapter 116 against a property with a VA-
3    guaranteed mortgage violates the Supremacy Clause under conflict preemption. (Pl.’s MSJ
4    6:16–8:27). Conflict preemption occurs where “there is an actual conflict between state and
5    federal law” because “(1) compliance with both federal and state regulations is a physical
6    impossibility, or . . . (2) state law stands as an obstacle to the accomplishment and execution of
7    the full purposes and objectives of Congress.” Bank of Amer. v. City & Cnty. of S.F., 309 F.3d
8    551, 558 (9th Cir. 2002) (quoting Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132,
9    142–43 (1963); Hines v. Davidowitz, 312 U.S. 52, 67 (1941)) (citations omitted) (quotation
10   marks omitted).
11          Here, Plaintiff argues that the purpose of the VA guaranty is to “enable veterans to
12   obtain loans and to obtain them with the least risk of loss upon foreclosure, to both veteran and
13   the [VA] as guarantor of the veteran’s indebtedness . . . .” (Pl.’s MSJ 6:23–25) (quoting United
14   States v. Shimer, 367 U.S. 374, 383 (1961)). Plaintiff further argues that NRS Chapter 116
15   frustrates that purpose because “subordination of the Deed of Trust in this instance would
16   extinguish a federally guaranteed loan, thus wiping out [Cato’s] protection from an
17   overwhelming deficiency and substantially increasing the VA’s risk of loss.” (Pl.’s MSJ 8:21–
18   25).
19           The VA requires lenders to take the steps necessary to protect their security interest.
20   For example, the VA directs that “[w]hen a property is located in a condominium or planned
21   unit development, the lender must ensure that any mandatory homeowner association
22   assessment is subordinate to the VA-guaranteed mortgage.” 4 As SFR points out in its
23

24   4
       U.S. Dep’t of Veterans Affairs, Lenders Handbook, Ch. 16 § A at 2, Requirements Applicable to All Properties
     in Common Interest Communities, available at https://benefits.va.gov/WARMS/pam26_7.asp (last visited
25   March 27, 2019) (emphasis added); see, e.g., id. § A at 4; Ch. 13, Value Notices, Ex. 1 (“The lender is
     responsible for ensuring that title meets VA requirements for such property and that homeowner association
     assessments are subordinate to the VA-guaranteed mortgage.”).

                                                     Page 7 of 12
1    Response, Plaintiff fails to address how requiring a lender to ensure its priority or protect its
2    priority interest in accordance with the VA’s policies impedes the program’s goals. (SFR’s
3    Resp. 7:5–7).
4           Courts in this District have addressed this issue in the context of the Department of
5    Housing and Urban Development’s Single Family Mortgage Insurance (“HUD’s mortgage
6    insurance program”). See, e.g., Freedom Mortg. Corp. v. Las Vegas Dev. Grp., LLC, 106 F.
7    Supp. 3d 1174 (D. Nev. 2015); JPMorgan Chase Bank, N.A. v. SFR Investments Pool 1, LLC,
8    200 F. Supp. 3d 1141 (D. Nev. 2016). In Freedom Mortgage a lender similarly argued that
9    NRS Chapter 116 was preempted by HUD’s mortgage insurance program because “allowing
10   NRS 116.3116(2) to extinguish its first trust deed ‘would impede the purpose of [HUD’s
11   mortgage insurance program], to enable low-income borrowers to obtain loans with the least
12   risk of loss upon foreclosure.’” Freedom Mortg. Corp., 106 F. Supp. 3d at 1187 (citation
13   omitted). But much like Plaintiff in the instant case, the lender in Freedom Mortgage “[did]
14   not explain how requiring a lender to protect its collateral from an HOA foreclosure by
15   satisfying unpaid HOA assessments would, in fact, impede the program’s goals.” Id. As the
16   court reasoned in Freedom Mortgage, “[b]y choosing not to satisfy those obligations, prevent
17   foreclosure, and preserve its collateral, [the lender] has only itself—not a conflict of laws—to
18   blame for its loss.” Id. at 1186. Indeed, Plaintiff controlled its ability to comply with both
19   Nevada law and the VA Home Loan Guaranty program by ensuring that its deed of trust
20   maintained superior status. Plaintiff has failed to demonstrate how NRS Chapter 116 is
21   preempted by the VA Home Loan Guaranty program, and therefore its argument fails.
22      C. SFR purchased a mere lien interest in the Property
23          Plaintiff argues that the language in the foreclosure deed conveyed a “mere lien interest”
24   to SFR and was not effective to transfer title to the property. (Pl.’s MSJ 9:1–26). Plaintiff cites
25   the language in the foreclosure deed stating that the HOA hereby grants to SFR “all of its


                                                 Page 8 of 12
1    rights, title and interest” in the Property. (Id. 9:10–12). This language does not demonstrate
2    that SFR purchased a mere lien interest in the Property. By being the top bidder at the
3    foreclosure sale, SFR obtained title to the Property. See NRS 116.31164(3)(a). As such,
4    Plaintiff’s argument is without merit.
5       D. Statute of Limitations
6           According to SFR, Plaintiff’s quiet title claim is time-barred because the Complaint was
7    filed outside of the applicable three-year limitations period prescribed by NRS 11.190(3)(a).
8    (SFR’s MSJ 7:20–10:26, ECF No. 70). Plaintiff responds, asserting that under NRS 11.070, a
9    five-year limitations period governs the claim. (Pl.’s Resp. 9:19–22, ECF No. 76).
10          Courts in this District apply either the four-year limitations period under NRS 11.220, or
11   else the five-year period set forth in NRS 11.070 and 11.080 to a lienholder’s quiet title claim.
12   See, e.g., Bank of Am., N.A. v. Azure Manor/Rancho de Paz Homeowners Ass’n, No. 2:16-cv-
13   00764-GMN-GWF, 2019 WL 636973, at *3 (D. Nev. Feb. 14, 2019); Wilmington Tr., Nat’l
14   Ass’n v. Royal Highlands St. & Landscape Maint. Corp., No. 2:18-cv-00245-JAD-PAL, 2018
15   WL 2741044, at *2 (D. Nev. June 6, 2018); see also Saticoy Bay LLC Series 2021 Gray Eagle
16   Way v. JPMorgan Chase Bank, 388 P.3d 226, 232 (Nev. 2017); Weeping Hollow Ave. Tr. v.
17   Spencer, 831 F.3d 1110, 1114 (9th Cir. 2016).
18          Plaintiff’s Complaint was filed less than four years after the July 17, 2012 foreclosure
19   sale. (See Compl., ECF No. 1) (filed July 13, 2016); (see also Foreclosure Deed, Ex. A-12 to
20   SFR’s MSJ, ECF No. 70-1). Therefore, the quiet title claim is timely under any potentially
21   applicable limitations period, whether it be NRS 11.220, 11.070, or 11.080.
22          The Court rejects SFR’s argument that NRS 11.190(3)(a) controls. That statute provides
23   a three-year limitations period for “[a]n action upon a liability created by statute, other than a
24   penalty or forfeiture.” See NRS 11.190(3)(a). Despite bringing the claim under, inter alia, 28
25   U.S.C. § 2201, and NRS 40.010, (see Compl. ¶ 46), Plaintiff’s plea to quiet title does not


                                                 Page 9 of 12
1    constitute liability created by statute. See Torrealba v. Kesmetis, 178 P.3d 716, 722 (Nev. 2008)
2    (“The phrase ‘liability created by statute’ means a liability which would not exist but for the
3    statute.”) (quoting Gonzalez v. Pac. Fruit Exp. Co., 99 F. Supp. 1012, 1015 (D. Nev. 1951)).
4    Plaintiff seeks a declaration concerning the viability of its DOT by invoking the court’s long-
5    standing “inherent equitable powers” to settle title disputes. Shadow Wood HOA v. N.Y. Cmty.
6    Bancorp., 366 P.3d 1105, 1111 (Nev. 2016) (reaffirming that NRS 40.010 “essentially codified
7    the court’s existing equity jurisprudence”) (citing Clay v. Scheeline Banking & Tr. Co., 159 P.
8    1081, 1082 (Nev. 1916) (“[T]here is practically no difference in the nature of the action under
9    our statute and as it exists independent of statute.”)). Because actions to quiet title exist
10   independent of statute under a court’s inherent equitable jurisdiction, NRS 11.190(3)(a) does
11   not apply.
12      E. Plaintiff’s Unjust Enrichment Claim
13          Plaintiff’s unjust enrichment claim is based upon Plaintiff’s alleged payments of taxes
14   and hazard insurance on the Property following the HOA foreclosure sale. (See Compl. ¶¶ 80–
15   84); (see Pl.’s Resp. 11:10–15, ECF No. 76). SFR seeks summary judgment on Plaintiff’s
16   unjust enrichment claim arguing that SFR has not accepted or retained any benefit that belongs
17   to Plaintiff in equity. (SFR’s MSJ 24:25–25:15). SFR further argues that this claim is barred by
18   the voluntary payment doctrine because Plaintiff made payments without protest. (Id. 25:16–
19   26:16). Plaintiff’s only response is that, “[i]t would be both inequitable and unjust for SFR to
20   retain the benefits conferred upon it by [Plaintiff] or its predecessors payment of property taxes
21   and hazard insurance.” (Pl.’s Resp. 11:12–15).
22          Under Nevada law, unjust enrichment is an equitable doctrine that allows recovery of
23   damages “whenever a person has and retains a benefit which in equity and good conscience
24   belongs to another.” Unionamerica Mortg. & Equity Tr. v. McDonald, 626 P.2d 1272, 1273
25   (Nev. 1981). To prevail on an unjust enrichment claim, a plaintiff must prove the following


                                                 Page 10 of 12
1    three elements: (1) a benefit conferred on the defendant by the plaintiff; (2) appreciation by the
2    defendant of such benefit; and (3) an acceptance and retention by the defendant of such benefit
3    under circumstances such that it would be inequitable for him to retain the benefit without
4    payment of the value thereof. Takiguchi v. MRI Intern., Inc., 47 F. Supp. 3d 1100, 1119 (D.
5    Nev. 2014).
6           Here, Plaintiff fails to point the Court to any evidence substantiating its claimed
7    payments towards the Property. Therefore, Plaintiff cannot demonstrate the existence of a
8    benefit bestowed upon SFR. See JPMorgan Chase Bank, N.A., 200 F. Supp. 3d at 1177
9    (“[Plaintiff”] has produced no evidence of such payments; thus, it cannot establish the first
10   element of its unjust enrichment claim[.]”); see also Christiana Tr. v. SFR Invs. Pool 1, LLC,
11   No. 2:16-cv-00684-GMN-CWH, 2018 WL 6603643, at *8 (D. Nev. Dec. 17, 2018).
12   Accordingly, absent such evidence, Plaintiff’s unjust enrichment claim cannot withstand SFR’s
13   Motion for Summary Judgment.
14      F. SFR’s Motion for Summary Judgment
15          Given the lack of any genuine factual dispute as to Plaintiff’s theories supporting its
16   quiet title claim, summary judgment in SFR’s favor is warranted against Plaintiff and Cato. See
17   SFR Invs. Pool 1 v. U.S. Bank, 334 P.3d 408, 419 (Nev. 2014) (“NRS 116.3116(2) gives an
18   HOA a true superpriority lien, proper foreclosure of which will extinguish a first deed of
19   trust.”). Finding no legal or equitable basis to invalidate the sale, SFR’s purchase of the
20   Property extinguished the DOT and any remaining interest Plaintiff or Cato possessed with
21   respect to the Property. See NRS 116.3116(2); (see also Statutory Foreclosure Notices, ECF
22   Nos. 62-6, 62-7, 62-8); (Foreclosure Deed, ECF No. 70-1). SFR’s Motion for Summary
23   Judgment on its declaratory relief claim against Plaintiff is granted. With respect to Cato,
24

25




                                                Page 11 of 12
1    SFR’s request for declaratory relief is likewise granted to the extent Cato asserts any adverse
2    interest in the Property. 5
3            Finally, with respect to SFR’s request for injunctive relief against Plaintiff and Cato
4    pending this Court’s determination of the parties’ respective rights and interests as to the
5    Property, (see Answer ¶¶ 46–51, ECF No. 15), the Court’s grant of summary judgment in
6    SFR’s favor on its quiet title claim moots this cause of action, and it is therefore dismissed. 6
7    IV.     CONCLUSION
8            IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment, (ECF No.
9    62), is DENIED.
10           IT IS FURTHER ORDERED that SFR’s Motion for Summary Judgment, (ECF No.
11   70), is GRANTED.
12           IT IS FURTHER ORDERED that SFR’s Countermotion for Relief Under Federal
13   Rule of Procedure 56(d), (ECF No. 65), is DENIED as moot.
14           The Clerk of the Court shall enter judgment accordingly and close the case.
15                       28
             DATED this _____ day of March, 2019.
16

17
                                                         ___________________________________
18                                                       Gloria M. Navarro, Chief Judge
                                                         United States District Court
19

20

21

22   5
       As Cato has not appeared in this action, SFR moved for clerk’s entry of default, (ECF No. 69), which the clerk
     of court subsequently entered on June 7, 2018, (ECF No. 71). However, this does not preclude the Court from
23   granting SFR summary judgment. See Rood v. Nelson, No. 2:12-cv-00893-GMN-NJK, 2014 WL 4635585, at *6
     (D. Nev. Sept. 15, 2014) (“Nothing in Federal Rule of Civil Procedure 56 appears to prevent a party from
24   seeking summary judgment against a party in default.”) (quoting Am. S. Ins. Co. v. Hayslett, No. 4:09–cv–1850,
     2011 WL 3444219, at *2 (E.D. Mo. Aug. 8, 2011)).
25   6
       The Court notes that the parties made several arguments and cited to several cases not discussed above. The
     Court has reviewed these arguments and cases and determines that they do not warrant discussion as they do not
     affect the outcome of the instant motions.

                                                     Page 12 of 12
